Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the addition of the limitation requiring both a comb methacrylate polymer and a non-comb like polymethacrylate polymer overcomes the current rejection.  Applicant states that Truong-Dinh or Patel does not contemplate the use of both types of polymers at the same time.  
Trong-Dinh teaches a comb polymer matching the claim limitations of the instant application.  See rejection below.  Trong-Dinh specifically contemplates and teaches mixing the comb PMA with other V.I. improving polymers in roughly equal amounts where the total amounts of the VI improver used is up to 20% of the lubricant composition.  See p 41.  This serves as teaching and suggestion and motivation to use two different V.I. polymers in the same composition.
Patel specifically teaches the use of a linear polymethacrylate polymer and mixtures of other V.I. improving polymers.  Please see rejection below. This serves as teaching and suggestion and motivation to use two different V.I. polymers in the same composition.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As shown above there is teaching and suggestion and motivation to combine the comb like polymer of Trong-Dinh with the invention of Patel.  As such the limitations of the claims are taught and the rejection stands as stated below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2015/0322369 A1) and Truong-Dinh (US 2013/0196888 A1)
Regarding claims 1-4, Patel teaches a lubricant composition (abstract) used in a diesel engine (p 163) which contains:
A. A GTL base stock with a viscosity of 3-25 cSt as a preferred embodiment, see p 47.
B.  A borated dispersant with up to 1500 ppm boron, see p 82 and 85.  See Fig.3 3 example 3 for the boron ppm being 507.
C. A combination of viscosity index improvers.  See p 130.  These include linear and other polymethacrylates, polymer of styrene and isoprene and olefin copolymers.  See p 133. This is used in the amount of up to 2% of the composition, see p 135.
D.  A boron containing dispersant which contributed 30 to 1500 ppm boron to the lubricant composition, see p 82.  This is used in the amount of 0.1 to 20% of the composition, see table 2 under p 159.  
E.  A detergent, see p 110 to 119.  The detergent may be borated, see p 115 at the end. The detergent can be used in the amount of up to 10% of the composition, see table 2 under p 159.
The viscosity range is 0W or 5W 30, see claim 31.
Patel does not specifically state the use of a comb polymer methacrylate.
Truong-Dinh teaches a lubricant composition for a diesel engine (abstract).  The lubricant contains a polymethacrylate comb polymer (p 10).  In a preferred embodiment this is used with other VI improvers, see p 40.  The comb polymer is used in the majority amount of the blend of VI improvers, see p 40-41.  This is done to make the viscosity grade 30.
Trong-Dinh specifically contemplates and teaches mixing the comb PMA with other V.I. improving polymers in roughly equal amounts where the total amounts of the VI improver used is up to 20% of the lubricant composition.  See p 41.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the comb PMS of Truong-Dinh in the invention of Patel in the amount taught by Truong-Dinh.  Patel already suggests use of such a VI improver, and the mixture of VI improvers as taught by Truong-Dinh has the advantage of being an effective mixture of VI improvers for a diesel composition.
Regarding the viscosity characteristics as found in claim 3, Patel does not specifically state these characteristics. 
 Additionally, as set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the 
The USPTO has a sound basis for believing that the products of the combined prior art and the instant application are the same.  The same base oil is used in the same amount.  The same additives are used in the same amount.  As such the viscosity characteristics would overlap the claimed range found in claim 3.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771